Citation Nr: 0001935	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  90-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder on 
a secondary basis, claimed as resulting from PTSD.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

(The issues of entitlement to service connection for 
residuals of an injury to the right little fingers, whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder claimed as secondary to exposure to Agent Orange, 
and a claim for a total disability evaluation based on 
individual unemployability are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran appealed an April 1990 rating decision 
which denied entitlement to service connection for PTSD.  
Following a 1991 Board remand, service connection for PTSD 
was granted in April 1991, and a 10 percent evaluation was 
assigned, effective February 1990.  The veteran sought a 
higher evaluation, and the Board remanded the claim in April 
1992 and in March 1994.  In October 1994, the RO granted a 30 
percent initial evaluation for PTSD, effective February 1990.  
The Board granted a 50 percent evaluation, effective February 
1990, in its April 1996 decision.  

By a rating decision issued in September 1995, the RO denied 
service connection for a skin disorder as secondary to a 
service-connected psychiatric disability, and denied 
entitlement to a permanent and total evaluation for pension 
purposes.  These decisions were appealed to the Board, and 
these claims were also denied in the April 1996 Board 
decision.

The veteran appealed the April 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  In 
February 1998, VA's General Counsel and the veteran's 
attorney filed a joint motion to vacate the Board's decision 
as to the three issues listed on the title page of this 
decision, and to remand this matter for development and 
readjudication.  In March 1998, the Court granted the joint 
motion, and vacated the parts of the April 1996 Board 
decision regarding denial of an evaluation in excess of 50 
percent for PTSD, denial of service connection for a skin 
disorder, and denial of a total evaluation for pension 
purposes.  These issues were remanded to the Board.  

In October 1998, the case was remanded for a Travel Board 
hearing.  The requested Travel Board hearing was conducted in 
July 1999 by the undersigned Board Member.  

The issue of the evaluation of PTSD has remained on appeal 
continuously since service connection was first granted, and 
thus, the appeal concerns the initial evaluation assigned for 
PTSD.  The issue on appeal is more accurately stated as 
described on the title page of this decision.  The issue of 
evaluation of PTSD is addressed in the remand appended to 
this decision.  

The Board notes that, at his July 1999 Travel Board hearing, 
the veteran testified that he incurred a back disorder in 
service.  While the joint motion for remand notes that the 
veteran may submit additional evidence as to his back 
disorder, the joint motion did not request that the portion 
of the April 1996 Board decision which denied entitlement to 
service connection for a back disorder be vacated, and the 
Court did not vacate that portion of the decision.  
Therefore, the denial of service connection for a back 
disorder is final.  The Board accepts the veteran's testimony 
as to the severity of a back disorder for purposes of 
determining entitlement to a permanent and total disability 
evaluation for pension purposes, but a claim of entitlement 
to service connection for a back disorder is not before the 
Board at this time.  The Board also notes that the veteran's 
attorney has asserted that the request to reopen the claim of 
entitlement to service connection for a back disorder is 
inextricably intertwined both with the pension issue and with 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), which as noted above, is the subject of a 
separate Board decision.  The Board does not concur that this 
issue is inextricably intertwined with the pension issue and 
notes that the veteran's back disability has been considered 
and rated in connection with the pension claim; thus, a grant 
of service connection would not alter that determination.  
The Board therefore, interprets the veteran's testimony as a 
request to reopen the previously-denied claim of entitlement 
to service connection for a back disorder.  This claim is 
referred to the RO for any necessary action and is discussed 
in the separate Board decision issued this date which 
includes the TDIU issue.  

The veteran's claim for a permanent and total disability 
evaluation for pension purposes is deferred, pending the 
outcome of the remand appended to this decision.  


FINDING OF FACT

The medical evidence, which establishes that the veteran has 
a skin disorder that may be linked to a psychiatric disorder, 
together with the evidence that the veteran has a psychiatric 
disorder and has dermatologic findings of "nervous 
manifestations" is sufficient to establish a well-grounded 
claim.


CONCLUSION OF LAW

The veteran has established a well-grounded claim of 
entitlement to service connection for a skin disorder as 
secondary to PTSD.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a chronic skin 
disorder on the basis that it is proximately due to or the 
result of his service-connected PTSD.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disease or injury which is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).

The threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for his skin disorder.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a service connection claim to be well-grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The Court has further 
held that the second and third elements of a well-grounded 
claim for service connection can also be satisfied under 38 
C.F.R. § 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  Once a 
veteran has established a well-grounded claim, but not 
before, the duty to assist the veteran in developing the 
facts of the claim attaches.  Epps, 126 F.3d at 1468-70.  

On VA dermatology examination conducted in October 1995, the 
veteran complained of pruritic, burning skin.  Follicular, 
superficial erosion, described as nodules with erosive 
surfaces, generalized, was noted.  The examiner indicated 
that there were nervous manifestations, but provided no 
details as to these manifestations.  The diagnosis was 
prurigo nodularis.  

Dermatology outpatient clinic notes dated in April and July 
1997 reflect that the veteran was treated for folliculitis.

At a personal hearing before the undersigned Board Member in 
July 1999, the veteran testified that he continued to have 
skin eruptions every three or four months.  He testified that 
his skin would break out, "some kind of liquid will come 
out" and then the bumps would go away, but would always come 
back.  The evidence that a claim is plausible is presumed 
credible for the purposes of determining whether a claim is 
well-grounded.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted in the joint motion for remand underlying the 
Court's order, prurigo nodularis is a chronic, intensely 
pruritic form of neurodermatitis.  A neurodermatitis is a 
variable dermatosis presumed to be a cutaneous response to 
prolonged vigorous scratching, and believed by some to be a 
psychogenic disorder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1128 
(27th ed. 1988).  

The medical evidence that the veteran has a service-connected 
psychiatric disorder, together with the medical evidence 
which reflects that the veteran may have a skin disorder 
which may result from itching perhaps of psychogenic origin, 
the medical evidence which reflects that the veteran has 
undefined "nervous manifestations," and the veteran's 
testimony that he has had an intermittent, recurring skin 
disorder manifested by itching since service, is sufficient 
to meet the criteria for a well-grounded claim.  38 U.S.C.A. 
§ 5107(b).  Once the veteran establishes a well-grounded 
claim, VA has a duty to assist the veteran in developing the 
facts of that claim.  Id.  

In this regard, the Court has held that the Board may not 
refute expert medical conclusions in the record with its own 
unsubstantiated medical conclusions; if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon a review of 
the record, the Board finds that the medical evidence, as set 
forth above, which was sufficient to help establish a well-
grounded claim, is not, however, sufficient to base a 
favorable decision in this case on the issue of secondary 
service connection for a skin disorder.  Due to the 
incompleteness of the October 1995 medical opinion, the Board 
is unable to assess the relative weight to attach to the 
finding that there was a "nervous" component to the 
diagnosed skin disorder.  In the absence of a well-reasoned 
and supported opinion by a dermatologist based, in part, upon 
a review of the veteran's claims folder, the Board is unable 
to determine the probability that the veteran has a current 
skin disorder which is related to his PTSD.  Further factual 
development of the claim is required to meet the duty to 
assist.  The claim is remanded, to the RO for such 
development, as set forth below.


ORDER

The claim of entitlement to service connection for a skin 
disorder as secondary to service-connected PTSD is well-
grounded, and, to this extent only, the appeal is granted.  


REMAND

Service connection is currently in effect for PTSD, and an 
initial 50 percent disability evaluation has been assigned, 
effective from February 1990, the date of claim for service 
connection.  Since the veteran is appealing the original 
assignment of a disability evaluation following initial award 
of service connection for PTSD, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 126.

As noted above, the issue of entitlement to an increased 
evaluation for service-connected PTSD was the subject of a 
joint motion for remand underlying the March 1998 order of 
the Court.  In the joint motion, it was noted that the 
Board's now partially vacated April 1996 decision that 
granted a 50 percent evaluation for PTSD "rested squarely on 
the diagnostic criteria in effect in April 1996."  However, 
as noted in the joint motion, by regulatory amendments 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132 
("new" criteria).  See 61 Fed. Reg. 52,695-52,702 (1996).  
As the noted in the joint motion for remand, consideration of 
the veteran's claim for increase under both the "old" and 
the "new" criteria is required, since the veteran's appeal 
was still pending when the new criteria became effective.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board further notes that, subsequent to the Court's order 
this case, the Court refined the interpretation of the 
requirement that the most favorable criteria be applied where 
more than one set of criteria is potentially applicable.  
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (where 
compensation "'is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue.'  38 U.S.C. § 5110(g).").  
Thus, the Board may not review or evaluate the factual 
findings prior to November 1996 under the version of the 
rating criteria for evaluating mental disorders effective 
after November 7, 1996, as the new criteria were not in 
effect at that time.  Id. 

However, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board observes that a "staged" 
evaluation in excess of the currently-assigned 50 percent 
evaluation must be considered, under both the old and the new 
criteria, as to the portion of the initial evaluation after 
November 7, 1996.  However, there is no evidence of record 
that the veteran has been advised of the specific criteria 
for evaluation included in the revised version of the 
regulation.  Therefore, in order to assure that the veteran 
is provided notice and opportunity to submit or identify any 
relevant evidence or argument on this issue, the issue is 
REMANDED to the RO, and the veteran is to be advised of the 
revised rating criteria, applicable after November 7, 1996.  

The Board also concludes, after a thorough review of the 
veteran's claims file, that there is insufficient information 
and detail from which to ascertain the current nature and 
extent of the veteran's service-connected PTSD.  The 
veteran's most recent VA psychiatric examination was 
conducted in September 1996.  The Board finds that more 
recent examination may assist the Board in rendering an 
opinion in this case on this issue particularly in light of 
the testimony provided by the veteran at a July 1999 hearing.  
Thus, the Board believes an additional VA psychiatric 
examination should be conducted prior to a final 
determination on this issue.  See Mittleider v. West, 11 Vet. 
App. 181 (1998)

In the joint remand, the parties also noted that remand to 
the Board was required on the issue of entitlement to service 
connection for a skin disorder as secondary to service-
connected PTSD.  It was noted that in the June 1995 remand, 
the Board requested, in pertinent part, that the veteran be 
afforded an examination by a dermatologist to determine the 
nature and extent of any skin disorder(s) present.  The 
examiner was requested to review the claims folder and to 
render an opinion on whether the veteran had any skin 
disorder which is etiologically related or exacerbated by the 
veteran's PTSD.  In accordance with the Board's June 1995 
remand, the veteran underwent a VA dermatology examination at 
which time the examiner noted that the veteran had "nervous 
manifestations" and following which a diagnosis of a 
generalized prurigo nodular condition was rendered.  Notably, 
the veteran also underwent a VA psychiatric examination the 
same day, following which the examiner concluded that the 
veteran's skin rash was not "in any way" related to the 
veteran's PTSD.  

Several points are of note in regard to the medical opinions 
obtained in October 1995.  First, while the dermatologist 
indicated that the veteran had nervous manifestations related 
to the diagnosed skin disorder, he neither explained nor 
elaborated on this finding.  Second, he did not render an 
opinion on the etiology of the diagnosed generalized prurigo 
nodular condition.  Third, as indicated in the joint motion, 
there is no indication that the claims folder was reviewed as 
requested in the Board's prior remand.  Fourth, the 
dermatologist did not comply with the Board's prior 
instruction to comment specifically on whether the veteran's 
has a skin disorder which is etiologically related to or 
exacerbated by the veteran's PTSD.  See Stegall v. West, 11 
Vet. App. 268 (1998); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); see also Hampton v. Gober, 10 Vet. App 481, 482-83 
(1997).  

As the result of the Board's decision above and based on the 
foregoing discussion, the Board finds that the veteran's 
claim of service connection for a skin disorder as secondary 
to service-connected PTSD must be further developed for 
adjudication.  In particular, the Board notes that further 
factual development to obtain a medical opinion as to whether 
the veteran has a skin disorder which is etiologically 
related to his service-connected PTSD is required in order to 
comply with the order of the Court.

It is also the Board's judgment that the claim for a 
permanent and total disability rating for pension purposes 
may be affected by the outcome of the remand.  Therefore, 
that claim is deferred pending readjudication of the remanded 
issues.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should offer the veteran the 
opportunity to submit or identify any 
relevant clinical records which are not 
yet associated with the claims file.  The 
RO should assure that all VA inpatient 
and outpatient clinical records from that 
date to the present have been obtained 
and are associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA dermatologic examination for the 
purpose of determining the nature, extent 
and etiology of any skin disorder(s) 
found to be present.  The claims file 
must be made available to the examiner 
for his or her review and the examiner 
should indicate in his report that he 
reviewed such prior to rendering the 
requested opinion.  The examiner should 
specifically comment on whether the 
diagnosed skin disorder(s) is 
etiologically related to or exacerbated 
by the veteran's service-connected PTSD.  
If a diagnosis of prurigo nodularis is 
made, the examiner is requested to render 
an opinion as to whether such is caused 
by or aggravated by the veteran's 
service-connected PTSD.  The examiner 
must provide a complete supporting 
rationale for the opinion(s) expressed.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examining 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one 
disorder from the other.  The examiner 
should further describe how the symptoms 
of the service-connected PTSD affect the 
veteran's social and industrial capacity.  
The examiner should provide an opinion as 
to the current severity and 
symptomatology of PTSD, describing the 
severity of those symptoms in terms of 
both the old criteria and the new 
criteria applicable after November 7, 
1996.  All necessary special studies or 
tests including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining psychiatrist prior to the 
examination.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If a medical opinion has been requested, 
the RO should ensure that the opinion is 
in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the actions requested in the 
above paragraphs have been completed, the 
RO should readjudicate the veteran's 
claim for service connection for a skin 
disorder as secondary to service-
connected PTSD.  The RO should also 
readjudicate the veteran's claim of 
entitlement to assignment of an initial 
disability evaluation in excess of 50 
percent for service-connected PTSD, under 
both the old and the current VA 
regulations for rating mental disorders, 
determine which set of regulations is 
more favorable to the veteran, and apply 
the one more favorable to the case where 
applicable.  61 Fed. Reg. 52695 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also, Rhodan v. 
West, 12 Vet. App. 55 (1998). 

6.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond thereto.

The purpose of this remand is to afford the appellant due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

